Citation Nr: 1215997	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-16 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for generalized anxiety disorder (previously evaluated as schizophrenia).  

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for a low back disorder, claimed as the residual of physical therapy (traction) performed at a Department of Veterans Affairs (VA) medical facility in March 2007.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to May 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2007 and January 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In January 2010, the Veteran testified before the undersigned in a travel Board hearing.  The transcript of that hearing is included in the claims file.   

The Board initially addressed the issues on appeal in an August 2010 decision.  The Board denied the Veteran's claim for increased rating for his psychiatric disorder and remanded the claims for service connection under 38 U.S.C.A. § 1151, and for a TDIU.    

The Veteran appealed the Board's denial of his claim for increased rating to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2011 joint motion filed by the parties to this matter, the Court remanded that claim to the Board in May 2011.  Following an additional review of the claims file, the Board finds another decision warranted at this time.  

However, the Board finds additional development necessary with regard to the claim for service connection under 38 U.S.C.A. § 1151.  That issue and the intertwined claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From April 27, 2006, the Veteran's anxiety disorder has been productive of total occupational and social impairment.   


CONCLUSION OF LAW

The criteria for a 100 percent disability rating, for the Veteran's service-connected generalized anxiety disorder, have been met since April 27, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2007 and October 2008.  These letters fully addressed the requisite notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  And the May 2007 letter was submitted to the Veteran prior to the July 2007 rating decision the Veteran appealed.  Although the October 2008 notice was not issued before initial rating decision on appeal, the Veteran has not been prejudiced as the claim was readjudicated in an June 2009 supplemental statement of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  Moreover, the Veteran underwent several VA medical examinations for his claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

	(CONTINUED ON NEXT PAGE)




The Claim for Increased Rating

The Veteran has been service connected for a psychiatric disorder since April 1982.  On April 27, 2007, the Veteran filed a claim for increased rating for his psychiatric disorder, which was then rated as 30 percent disabling.  In the July 2007 rating decision on appeal, the RO granted an increased rating to 50 percent, effective the date of the Veteran's claim for increase.  The Veteran appealed the assigned rating to the Board.  

In this decision, the Board will evaluate the evidence of record to determine whether an increased rating has been warranted at any time during the appeal period, to include the one year period prior to the Veteran's claim for increase.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim); see also 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. 

The RO rated the Veteran's psychiatric disorder under Diagnostic Code (DC) 9400 of 38 C.F.R. § 4.130.  Under that code, ratings of 0, 10, 30, 50, 70, and 100 percent may be assigned.  As indicated, VA has already found a 50 percent rating warranted here from the date of the Veteran's original claim.  See 38 C.F.R. § 3.400(o).  The Board will now determine whether a rating in excess of 50 percent (i.e., 70 or 100 percent) has been warranted since then, and whether a rating higher than 30 percent was warranted from April 27, 2006.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted under DC 9400 for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The relevant evidence of record in this matter is found in VA treatment records dated from March 2006 to October 2010, VA examination reports dated in June 2007, November 2007, and April 2009, medical records from the Social Security Administration (SSA), and statements from the Veteran.  

A review of this evidence indicates that a 100 percent rating has been warranted in this matter since April 27, 2006, one year prior to the Veteran's claim for increased rating.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The medical and lay evidence of record has consistently indicated since then that the Veteran's psychiatric disorder has caused total occupational and social impairment.  This evidence has consistently characterized the Veteran's disorder as chronic and severe.  

Since March 2006, assigned Global Assessment of Functioning (GAF) scores have indicated severe symptoms, indicating that the Veteran is a threat to himself and to others, and indicating that he is delusional.  Beginning in March 2006, these scores have ranged between the mid 40s and 50.  These scores indicate serious symptoms such as suicidal ideation and social isolation.  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 5th edition, published by the American Psychiatric Association.  See also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The Board notes a March 2006 VA treatment record that notes the Veteran's homelessness, unemployment, "possible underlying psychotic tendencies," and a GAF score of 45.  Similarly, the June 2007 VA compensation examiner assigned a GAF score of 50 for serious symptoms such as sleep disturbances, social isolation, difficulty with family relations, inability to maintain employment for a period in excess of 6 months, depression, difficulty focusing and concentrating, suicidal ideation, and past homicidal ideation with coworkers.  The examiner noted delusional thinking and paranoia during the examination.  The examiner noted an angry, depressed, and tearful affect during the interview.  The report noted that the Veteran had lost his spouse due to death, lost his home due to financial reasons, and lost his children in a custody dispute with his in-laws.  

A July 2007 psychiatric report from the SSA contained diagnoses of schizoaffective disorder, bipolar type, and noted the Veteran's complaints of delusions, hallucinations, phobic and paranoid thinking, and thoughts of suicide and homicide.  This examiner indicated that the Veteran's symptoms were "severe."  

An August 2007 psychiatric report from the SSA indicates psychotic and affective disorders with evidence of delusions or hallucinations, flat affect and consequent speaking and thinking impairment, emotional withdrawal and isolation, depression, and marked difficulty with maintaining concentration, persistence, or pace.  The report noted the Veteran's desire to hurt other people, and noted his "severe" emotional problems and social and occupational limitations.    

The November 2007 VA examiner assigned a GAF score of 48.  This examiner noted the Veteran's history with substance abuse, the Veteran's complaints of constant worry, anxiety, restlessness, fatigue, lack of concentration, irritability, and chronic insomnia.  The examiner indicated that the Veteran's description of his drug abuse is "suggestive of self-medication of his psychiatric symptoms."  The examiner noted the Veteran's unemployment and his homelessness.  The examiner found the Veteran with a "major mental disorder" and indicated that the severity of the symptoms rose to the moderately severe level.  

The April 2009 VA examiner assigned a GAF score of 47.  This examiner noted many of the symptoms noted in June and November 2007, and added that the Veteran reported increased sweating, irritability, and insomnia.  The examiner  noted "significant and prominent psychiatric symptoms" that "occur daily and last all day" and characterized the Veteran's disorder as moderately severe.  This examiner noted that the Veteran remained unemployed, and that he had a "low level" of social functioning.  And the examiner noted the Veteran's report that his symptoms had worsened in the previous 1.5 years.  

And again, the Board notes that VA treatment records dated between April 2006 and June 2010 note the many symptoms noted in the examination reports, and note GAF scores between the mid 40s and 50.  

The Board also finds the Veteran's statements to be evidence favoring an increase here.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.   He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's anxiety disorder has been provided by the medical personnel who have examined him since he filed his claim in April 2007.  The medical findings (as provided in the examination reports and the clinical records) have directly addressed the criteria under which his psychiatric disorder is evaluated.  And the Board finds that the Veteran's statements have been consistent with that evidence.  

During his January 2010 hearing, the Veteran recounted his suicidal ideation, deep depression, severe social anxiety, his isolation from family and community members, and his inability to find permanent employment.  He stated that he even feels delusional at times, and has had confrontations with others at this church.  

In sum, the lay and medical evidence of record has indicated since April 2006 deficient symptomatology that gravely affects the Veteran socially and occupationally.  The symptoms more nearly approximate the symptoms associated with the criteria for a 100 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Indeed, the evidence of record supports the finding that symptomatology associated with the Veteran's service-connected psychiatric disorder, including evidence of persistent danger of hurting self or others, has caused him total occupational and social impairment.  As such, a 100 percent evaluation has been warranted from April 27, 2006.  

(CONTINUED ON NEXT PAGE)

ORDER

From April 27, 2006, a 100 percent disability evaluation, for the Veteran's service-connected generalized anxiety disorder, is granted, subject to laws and regulations governing the payment of monetary awards.  


REMAND

With regard to the Veteran's claim for service connection for a back disorder under 38 U.S.C.A. § 1151, the Board notes the development of record that was conducted pursuant to the August 2010 remand.  However, the Board finds additional development warranted into this claim.  

In its remand, the Board requested an examination of the Veteran and of the claims file, and an opinion regarding whether negligent VA medical treatment caused him a disability, as he asserts (the Veteran claims additional low back disability due to physical therapy, i.e., traction, performed at a VA medical facility in March 2007).  The Board stated that, if it is determined that the Veteran experienced an additional disability due to VA medical treatment, the examiner should opine on whether that additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  

In the October 2010 VA compensation examination report and opinion included in the record, the examiner stated that the Veteran likely did experience an additional disorder as a result of VA treatment of his back disorder.  But his commentary on whether that additional disability was a result of VA fault is not sufficiently detailed.  The examiner merely stated that the additional disability was not due to "gross negligence."  As indicated, the standard applicable here is whether the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  As such, a more detailed opinion is necessary before deciding the claim.  

Finally, in light of the assignment of the 100 percent rating for the psychiatric disorder, and of the pending § 1151 claim, the Veteran's claim to a TDIU should be readjudicated.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (the award of a 100 percent disability rating for a particular disability does not render moot a claim for a TDIU because additional benefit may result from the award of a TDIU in addition to the total schedular rating).  

Accordingly, the case is REMANDED to the RO/AMC for the following actions:  

1.  Obtain and incorporate into the claims folder any pertinent VA or other inpatient or outpatient treatment records dated after October 2010.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  This case should be returned to the VA examiner who submitted the October 2010 medical opinion addressing the Veteran's claim.  The examiner should again review the claims file, and should review a copy of this remand.    

The examiner should again offer an opinion as to whether it is at least as likely as not the case that the Veteran's additional disability (recognized in the October 2010 report) was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or an event not reasonably foreseeable.  

A complete rationale must be provided for any opinion offered.  

3.  The RO/AMC should then review the Veteran's claims.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in November 2010.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


